                                                                                      Matin Emouna
                                                                             Admitted in NY, NJ & CT
                                                                              memouna@emiklaw.com

                                                              July 9, 2021
DISTRICT JUDGE JOAN M. AZRACK
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

                         Re:   United States of America vs. Vincent I. Trimarco, Jr.
                         Docker Number: CR -17-0583

Dear Judge Azrack:

       Hope this correspondence finds you and your staff healthy and safe. Please forgive me for
not having contacted the court earlier in regards to my representation of Mr. Trimarco. I write in
response to Jeffrey Lichtman’s correspondence of today’s date, seeking a “virtual conference” to
resolve issues of his continued representation of Mr. Trimarco. See ECF Dkt No. 145.

       Please be advised that over the past several months I was preparing for a trial before Judge
Cathy Seibel in SDNY from May 17, 2021 through June 7, 2021 as well as a second trial in the
Central District of California which was originally scheduled to commence on August 10, 2021.
Fortunately, the California trial has been re-scheduled for next year, thereby allowing me the
opportunity to once again continue to represent Mr. Trimarco.

       I understand that the sentencing submission is due on July 22, 2021 with a sentencing date
of September 8, 2021. Unfortunately, the sentencing date is in direct conflict with the Jewish
Holidays, whereby I will not be able to attend. It is therefore respectfully requested that the
submission date and sentencing dates be extended and the matter be adjourned to another date
convenient to the Court and the Government.

        I am currently in Los Angeles working on the California matter and will be back in the
office on Monday July 12, 2021. Meanwhile, I will be reaching out to AUSA Catherine Mirabile
to seek consent to the foregoing request.

          Thank you very much for your courtesy and cooperation.

                                                       Very truly yours,



                                                       MATIN EMOUNA
cc:       AUSA Catherine M. Mirabile
          Jeffery Lichtman, Esq.



      T: 516-877-9111 - F: 516-877-9112 - 100 Garden City Plaza, Suite 520, Garden City, NY 11530
